DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendments filed on 10/14/2021 are acknowledged.
Claims 2-20 are pending for examination. Claim 1 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 2 and 17 is/are also rejected due to said dependency.
In regard to claims 2 and 17, the claims recite “calculate a temperature of the user based on the temperature signal; receive one or more signals from at least one of the photodiodes; calculate a measurement of the physiological parameter of the user…”. The relationship(s) between the temperature, the one or more signals, and the physiological parameter are not clearly recited. It is unclear whether the physiological 
In regard to claims 14 and 18, the claims recite “the LEDs and the photodiodes” which lack of sufficient antecedent bases. It is noted that claims 2 and 17 recite “one or more light emitting diodes (LEDs) configured to emit light; one or more photodiodes”. It is unclear whether “the LEDs and the photodiodes” refer to the one or more LEDs/ photodiodes or they are additional LEDs/ photodiodes. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banet et al. (USPGPUB 2007/0276262) in view of Weber et al. (USPGPUB 2005/0113654). In regard to claim 2, Banet discloses a user-worn device configured to non-invasively measure a physiological parameter of a user (Figs. 1-11 and associated descriptions), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (LEDS 64a, 64b, 68a, 68b, and 88, Figs. 4-7 and associated descriptions); one or more photodiodes configured to receive light after attenuation by tissue of the user (photodiodes 66a, 66b, and 86, Figs. 4-7 and associated descriptions); a temperature sensor configured to output a temperature .
Banet does not specifically discloses the thermometer is a thermistor and trigger a notification of an unsafe temperature based on at least the calculated temperature of the user.
Weber teaches a vital sign monitoring device comprises the use of an optical sensor (Fig. 5 and associated descriptions) and a temperature sensor including a thermistor for measuring tissue/ body temperature of the user ([0014]; [0030]) and trigger a notification of an unsafe temperature based on at least the calculated temperature of the user (…when the athlete's core body temperature exceeds the preset value, the control circuit activates a warning mechanism to indicate that a dangerous body temperature has been reached, [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the thermometer (Banet) with the thermistor as taught by Weber to yield predictable results, since one of ordinary skill in the art would have recognized that a thermistor is an alternative equivalent thermometer for measuring 
In regard to claim 3, Banet as modified by Weber discloses a user interface comprising a touch-screen display (touch-screen display 100, Fig. 10A and associated descriptions; [0055] of Banet), wherein the user interface is configurable to display at least: indicia responsive to the measurement of the physiological parameter, and the calculated temperature of the user (display, [0041]; [0055] of Banet; display, [0014]; [0033]; [0037] of Weber); and a strap configured to position the user-worn device on the user (belt/ strap, [0055] of Banet; strap 100, Fig. 1a of Weber). 
In regard to claim 4, Banet as modified by Weber discloses the notification is displayed on the user interface ([0014] of Weber).
In regard to claim 5, Banet as modified by Weber discloses the notification comprises an alarm ([0014] of Weber).

In regard to claim 7, Banet as modified by Weber discloses the notification is provided to a caregiver ([0057-0058] of Banet).
In regard to claim 8, Banet as modified by Weber discloses the unsafe temperature indicates that the user is too hot or too cold (exceeds the preset value, [0014] of Weber).
In regard to claim 9, Banet as modified by Weber discloses a storage device configured to at least temporarily store at least the measurement ([0022] of Banet).
In regard to claim 11, Banet as modified by Weber discloses the physiological parameter comprises oxygen or oxygen saturation ([0006]; [0036]; Figs. 4-7 and associated descriptions of Banet; [0022] of Weber).
In regard to claim 12, Banet as modified by Weber discloses the physiological parameter comprises trending information ([0006]; [0022-0023]; [0037]; [0050] of Benet).
In regard to claim 13, Banet as modified by Weber discloses the physiological parameter comprises glucose ([0036] of Weber).
In regard to claim 14, Banet as modified by Weber discloses the LEDs and the photodiodes are arranged on a same side of the tissue of the user (Figs. 4 and 6A and associated descriptions of Banet; Fig. 5 and associated descriptions of Weber).

In regard to claim 17, Banet as modified by Weber discloses a user-worn device configured to non-invasively measure a physiological parameter of a user (referring to claim 2 above), the user-worn device comprising: one or more light emitting diodes (LEDs) configured to emit light (referring to claim 2 above); one or more photodiodes configured to receive light after attenuation by tissue of the user (referring to claim 2 above); a thermistor configured to output a temperature signal (referring to claim 2 above); a network interface configured to provide wireless communication with at least one of a mobile phone or a computer network (referring to claim 2 above); one or more processors configured to: calculate a temperature of the user based on the temperature signal (referring to claim 2 above); receive one or more signals from at least one of the photodiodes (referring to claim 2 above); calculate a measurement of the physiological parameter of the user (referring to claim 2 above); and trigger a notification of an unsafe temperature based on at least the calculated temperature of the user (referring to claim 2 above), wherein the unsafe temperature indicates the user is too hot or too cold (referring to claims 2 and 8 above); a user interface comprising a touch-screen display (referring to claims 2 and 3above) , wherein the user interface is configurable to display at least: indicia responsive to the measurement of the physiological parameter, the 
In regard to claim 18, Banet as modified by Weber discloses the LEDs and the photodiodes are arranged on a same side of the tissue of the user (referring to claims 2 and 14 above).
In regard to claim 19, Banet as modified by Weber discloses a front-end interface comprising one or more amplifiers and one or more analog to digital converters (ADCs), wherein the front-end interface receives the signals from the photodiodes, the one or more amplifiers amplify the signals and the one or more ADCs convert the signals to digital information, and wherein the one or more processors receive the converted signals (referring to claims 2 and 15 above).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet and Weber as applied to claims 2-9, 11-15, and 17-19 above, and further in view of Al-Ali (USPGPUB 2006/0220881). In regard to claim 10, Banet as modified by Weber discloses all the claimed limitation except the physiological parameter comprises at least one of: methemoglobin, total hemoglobin, carboxyhemoglobin, or carbon monoxide.
Al-Ali teaches a noninvasive multi-parameter patient monitor (Figs. 1-11 and associated descriptions) comprises determining methemoglobin, total hemoglobin, carboxyhemoglobin ([0009]; [0035]) using multiple wavelengths ([0038]).
.

Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Banet and Weber as applied to claims 2-9, 11-15, and 17-19 above, and further in view of Elhag et al. (USPGPUB 2007/0106132). In regard to claims 16 and 20, Banet as modified by Weber discloses a user-worn device (referring to claims 2 and 17 above) and Bluetooth interface for wireless communications ([0022] of Banet) but does not specifically disclose a mobile phone configured to wirelessly communicate with the user-worn device.
Elhag teaches a mobile phone (element 51, Fig. 3 and associated descriptions; cellular telephone, [0072]) configured to wirelessly communicate with the user-worn device (Figs. 1-3 and associated descriptions; oximetry device, [0059]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device (Banet as modified by Weber) to incorporate a mobile phone device as taught by Elhag, since both systems are oximetry devices and one of ordinary skill in the art would have recognized that a cellular phone with Bluetooth circuit facilitate receives, processes, and displays the physiological 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791